RESCRIPT
BLODGETT, J.
Motion lor new trial after verdict of a jury for plaintiff for $1500.
Collision of two auto trucks at corner of Main street and Lonsdale avenue, Pawtucket, May 27, 1925, early in the morning.
Defendant was the owner of a truck driven by its employee toward Paw-tucket on Main street.
Plaintiff was driving a truck belonging to the Lonsdale Bakery Company on Lonsdale avenue, toward its intersection with Main street.
It was the intention of the driver of defendant’s track to continue on Main street toward Pawtucket by the intersection of Lonsdale avenue. Both drivers were approaching each other at about the same rate of speed, and neither slowed down as they neared the intersection. For some reason the driver of defendant’s truck, as both drivers realized a collision was inevitable if both continued on their course, turned sharply to his left just before the collision.
In the opinion of the court both drivers were negligent up to this point in failing to attempt to bring their cars under control. It was an apparent attempt of each to insist upon his assumed right .of way. The sudden swerving to the left on the part of defendant’s driver was negligence and the question of contributory negligence on the part of the defendant’s driver was left for the jury.
The court cannot say that the evidence of contributory negligence was so preponderating as to justify the setting aside of the verdict upon that ground.
The amount of the verdict seems excessive. The plaintiff was absent from work eight weeks and suffered no permanent injury. The medical bill was $50. Loss of wages was at most $328.
Unless the plaintiff within four days after notice of the filing of this rescript remits all of said verdict in excess of $1200, the motion for a new trial is granted.